1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     LORENZO MARTIN,                            Case No. 2:19-cv-09080-AB (GJS)
12                  Petitioner,                    ORDER: DISMISSING PETITION
              v.                                   AS SECOND OR SUCCESSIVE;
13                                                 DENYING CERTIFICATE OF
                                                   APPEALABILITY; AND
14     WARDEN SHERMAN,                             REFERRING PETITION
                    Respondent.                    PURSUANT TO NINTH CIRCUIT
15                                                 RULE 22-3(a)
16
17
18      On June 26, 2018, Petitioner filed a 28 U.S.C. § 2254 habeas petition in the
19   United States District Court for the Northern District of California (the “First
20   Petition”). The First Petition challenged Petitioner’s conviction sustained in Los
21   Angeles Superior Court Case No. BA394946 (the “State Conviction”) and raised as
22   Petitioner’s federal habeas claims three of the same claims that he had raised in his
23   state direct appeal. The First Petition was transferred to this District on August 14,
24   2018, was assigned Case No. CV 18-7173-AB (GJS), and was served on
25   Respondent the next day. Briefing ensued, the United States Magistrate Judge
26   issued a Report and Recommendation, and on October 28, 2019, the Court accepted
27   the Report and Recommendation, denied the First Petition on its merits, and
28   Judgment was entered.
1        In the interim, on December 14, 2018, Petitioner initiated a second 28 U.S.C. §
2    2254 habeas action, this time in the United States District Court for the Southern
3    District of California (where it was assigned Case No. CV 18-2814). On February
4    8, 2019, the habeas petition filed in the 18-2814 action was ordered to be transferred
5    to this District,1 and on February 11, 2019, it was given Case No. CV 19-1023-AB
6    (GJS) (hereafter, “Second Petition.”) The Second Petition – like the First Petition in
7    the earlier-filed 18-7173 action – challenged Petitioner’s State Conviction and
8    appeared to raise the same claims that Petitioner raised in his state direct appeal and
9    which already were pending before the Court in the First Petition action. On March
10   4, 2019, the Court dismissed the Second Petition action as duplicative of the First
11   Petition action. On April 30, 2019, the Court denied Petitioner’s motion for
12   reconsideration. Petitioner has appealed the dismissal of the Second Petition, and
13   his request for a certificate of appealability is pending in the United States Court of
14   Appeals for the Ninth Circuit (No. 19-55797).2
15       Petitioner now has filed another 28 U.S.C. § 2254 habeas petition challenging the
16   State Conviction and his related sentence [Dkt. 1, “Petition”]. The instant Petition
17   consists of an unsigned habeas petition form (from the Southern District) that
18   alleges a single claim attacking Petitioner’s State Conviction sentence. Without
19   explanation, Petitioner labels his sentence as “unauthorized,” alludes to “illegitimate
20   enhancements,” double jeopardy, California Penal Code § 654, and the Fifth and
21   Fourteenth Amendments, and then “refers” the Court to an attached memorandum of
22
23
     1
              Before the Second Petition was transferred to this District, Petitioner filed a third 28
24   U.S.C. § 2254 habeas petition challenging the State Conviction, again in the Southern District,
     which was assigned Case No. CV 19-259. On February 14, 2019, an order issued directing that
25   this third habeas petition be filed in the Second Petition action as a motion seeking leave to amend
26   the original petition filed in that case (namely, the Second Petition).
     2
27            Pursuant to Rule 201 of the Federal Rules of Evidence, the Court has taken judicial notice
     of its records and files, as well as the Ninth Circuit dockets available electronically through the
28   PACER system.
                                                      2
1    points and authorities that Petitioner apparently may have filed in the state trial court
2    (“Memorandum”). The 70-plus page Memorandum, unfortunately, does little to
3    explain Petitioner’s intended habeas claim(s), given that its allegations are difficult
4    to follow. As best as the Court can tell, Petitioner appears to contend – based on
5    citations to and quotations from various California decisions (which pre-date the
6    State Conviction and sentence), California Penal Code Statutes, and the Witkin
7    treatise – that the California Penal Code § 12022.53 firearm enhancement imposed
8    in connection with his sentence is improper and that his trial counsel provided
9    ineffective assistance in various respects. Petitioner further appears to contend that
10   insufficient evidence existed to impose the Section 12022.53 enhancement, and that
11   he is entitled to relief under S.B. 620 (namely, to have the trial court exercise its
12   discretion to strike the enhancement).3
13
14                                            DISCUSSION
15       State habeas petitioners generally may file only one federal habeas petition
16   challenging a particular state conviction and/or sentence. See, e.g., 28 U.S.C. §
17   2244(b)(1) (courts must dismiss a claim presented in a second or successive petition
18   when that claim was presented in a prior petition) and § 2244(b)(2) (with several
19   exceptions, courts must dismiss a claim presented in a second or successive petition
20   when that claim was not presented in a prior petition). “A habeas petition is second
21   or successive . . . if it raises claims that were or could have been adjudicated on the
22
     3
23           The First Petition did not allege any such ineffective assistance of trial counsel claim, nor
     any such S.B. 620-based claim with respect to the Section 12022.53 enhancement imposed in
24   connection with Petitioner’s sentence. The Court notes, however, that in his state direct appeal,
     Petitioner did raise his Section 12022.53/S.B. 620 claim and the California Court of Appeal
25   rejected it on the merits on November 30, 2017 (Case No. B266560). The California Court of
26   Appeal found that remand for resentencing under S.B. 620 would be futile, because based on the
     record, there was no reasonable probability that the trial court would choose to exercise its
27   discretion to strike the firearm enhancement if the matter were to be remanded. Thus, this is not a
     new claim for Petitioner and he could have raised his present Section 12022.53/S.B. 620 claim in
28   his First Petition action, but chose not to do so.
                                                       3
1    merits” in an earlier Section 2254 petition. McNabb v. Yates, 576 F.3d 1028, 1029
2    (9th Cir. 2009).
3       Even when Section 2244(b) provides a basis for pursuing a second or successive
4    Section 2254 habeas petition, state habeas petitioners seeking relief in this District
5    Court must first obtain authorization from the Ninth Circuit before filing any such
6    second or successive petition. 28 U.S.C. § 2244(b)(3). The Ninth Circuit “may
7    authorize the filing of the second or successive [petition] only if it presents a claim
8    not previously raised that satisfies one of the two grounds articulated in §
9    2242(b)(2).” Burton v. Stewart, 127 S. Ct. 793, 796 (2007).
10      The First Petition raised various federal constitutional claims challenging the
11   State Conviction and was denied on its merits. The present Petition again
12   challenges that same State Conviction and its related sentence and thus, on its face,
13   is second or successive within the meaning of Section 2244(b). The Court has
14   reviewed the Ninth Circuit’s dockets, and there is no evidence that Petitioner has
15   sought, much less obtained, leave from the Ninth Circuit to file the current Petition.
16      Whether or not the claim(s) alleged in the Petition may, as a prima facie matter,
17   satisfy the requisites of 28 U.S.C. § 2244(b)(2) is a question that must be presented
18   to and resolved by the Ninth Circuit, not this District Court. Petitioner, however,
19   has not obtained permission from the Ninth Circuit to bring a second or successive
20   Section 2254 petition raising the claims alleged in the Petition. This Court therefore
21   lacks jurisdiction to consider the Petition. 28 U.S.C. § 2244(b); see also Burton,
22   127 S. Ct. at 799 (district court lacks jurisdiction to consider the merits of a second
23   or successive petition absent prior authorization from the circuit court).
24      Accordingly, IT IS ORDERED that: the Petition is DISMISSED; and Judgment
25   shall be entered dismissing this action without prejudice.
26      In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in
27   the United States District Courts, the Court has considered whether a certificate of
28   appealability is warranted in this case. See 28 U.S.C. § 2253(c)(2); Slack v.
                                                4
1    McDaniel, 120 S. Ct. 1595, 1604 (2000). The Court concludes that a certificate of
2    appealability is unwarranted, and thus, a certificate of appealability is DENIED.
3       IT IS FURTHER ORDERED that the Clerk of the Court shall refer the Petition
4    to the Ninth Circuit pursuant to Ninth Circuit Rule 22–3(a).
5       IT IS SO ORDERED.
6
7    DATED: December 6, 2019
8                                           _______________________________
                                            ANDRÉ BIROTTE JR.
9                                           UNITED STATES DISTRICT JUDGE
10
11   PRESENTED BY:
12
13   ______________________________
14   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               5
